EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Anthony Venturino on 5/12/21.

The application has been amended as follows: 
Please add the following cross-reference to related applications immediately after the title and before the first paragraph of the as-filed specification:
This application is CON of 14/569,396, filed on 12 December 2014, which is a §371 of PCT Application PCT/IL2013/050509, filed on 13 June 2013, which claims benefit from U.S. Provisional Application Ser. No. 61/658933 filed on 13 June 2012 all of which are incorporated bv reference as if fully set forth herein.
In claim 21, line 6, replace ‘component’ with --components--.
In claim 22, line 3, replace the first instance of ‘detected’ with --collected--.
In claim 23, line 3, replace ‘detected’ with --collected--.
In claim 24, line 2, replace both instances of ‘detected’ with --collected--.
In claim 25, line 2, replace the second ‘said’ with --an--.
In claim 28, line 2, replace ‘component’ with --components-- and delete “said”.
In claim 28, line 3, insert --transmitted and collected-- before “IR”.

In claim 29, line 3, insert --transmitted-- after ‘said’.
In claim 30, line 3, replace ‘a’ with --said-- and insert --said transmitted-- after ‘that’.
In claim 30, line 4, insert --said-- before “IR”.
In claim 31, line 2, insert --configured-- after ‘pad’.
In claim 32, line 2, replace ‘channel’ with --channels--.
In claim 33, lines 2-3, delete “and further comprising a plurality of IR light detectors,”.
In claim 33, line 4, insert --of the plurality of beam splitters-- after ‘splitter’, insert --the transmitted-- after ‘deliver’, and delete ‘substantially’.
In claim 33, line 5, insert --the collected-- before “IR”.
In claim 33, line 6, delete ‘substantially’ and replace ‘an’ with --the--.
In claim 34, line 1, insert --a-- after ‘comprising’.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose an optical interface configured to be attached to a patient’s body including a reference signal interface configured to directly and independently from the transmitted IR light, deliver through said area of the skin, the reference signal from the reference signal source into the internal layer and to collect and deliver a collected reference signal to said reference signal detector, in combination with the other claimed features. The closest prior art includes US Pub 2005/0228291 to Chance and US 6,802,812 to Walker et al. Chance discloses an optical examination device including a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648.  The examiner can normally be reached on Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793